UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5107



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JEFFREY LEE GORE, a/k/a Jeff,

                                            Defendant - Appellant,

          versus


CINDY JONES; JOYCE GORE; EARLENE WOODS;
CAROLYN GORE; FIRST VIRGINIA CREDIT SERVICES,
INCORPORATED;    MAREEAL   HEMINGWAY;    SOUTH
CAROLINA DEPARTMENT OF REVENUE AND TAXATION;
CHARLES SHACKLEFORD; SUSAN SHACKLEFORD; W. P.
JOHNSON; WACHOVIA BANK, National Association
as successor to First Union Wachovia Bank, NA;
DELORIS SWEARINGEN; RUDOLPH COCHRAN; SOUTH
CAROLINA DEPARTMENT OF REVENUE,

                                              Parties in Interest.



                            No. 06-5116



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
VANDER   MOORE   GORE,   JR.,   a/k/a   Vander   More
Gore,

                                                   Defendant - Appellant,

           versus


CINDY JONES; JOYCE GORE; EARLENE WOODS;
CAROLYN GORE; FIRST VIRGINIA CREDIT SERVICES,
INCORPORATED;    MAREEAL   HEMINGWAY;    SOUTH
CAROLINA DEPARTMENT OF REVENUE AND TAXATION;
CHARLES SHACKLEFORD; SUSAN SHACKLEFORD; W. P.
JOHNSON; WACHOVIA BANK, National Association
as successor to First Union Wachovia Bank, NA;
DELORIS SWEARINGEN; RUDOLPH COCHRAN; SOUTH
CAROLINA DEPARTMENT OF REVENUE,

                                                        Parties in Interest.


Appeals from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Senior District
Judge. (4:01-cr-00627-CWH)


Submitted:   November 2, 2007               Decided:      November 20, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack B. Swerling, LAW OFFICES OF JACK B. SWERLING, Columbia, South
Carolina; William I. Diggs, LAW OFFICE OF WILLIAM ISAAC DIGGS,
Myrtle Beach, South Carolina, for Appellants. Reginald I. Lloyd,
United States Attorney, Rose Mary Parham, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                   - 2 -
PER CURIAM:

          Jeffrey Lee Gore pled guilty to a drug trafficking

conspiracy involving fifty grams or more of cocaine base and five

kilograms or more of powder cocaine and was sentenced to 360

months’ imprisonment.        Vander Moore Gore, Jeffrey Lee Gore’s

father, was convicted by a jury of conspiracy to distribute five

kilograms or more of powder cocaine and less than fifty kilograms

of marijuana and was sentenced to life imprisonment.             We affirmed

their convictions, but the Supreme Court vacated the judgments and

remanded both cases for further consideration in light of United

States v. Booker, 543 U.S. 220 (2005).          See United States v. Gore,

102 F. App’x 292 (4th Cir. 2004) (unpublished), vacated, 544 U.S.

958 (2005) (Vander Moore Gore); United States v. Gore, 93 F. App’x

569 (4th Cir. 2004) (unpublished), vacated, 543 U.S. 1105 (2005)

(Jeffrey Lee Gore).

          Following the Supreme Court’s remand, we vacated the

Gores’ sentences and remanded the cases to the district court for

resentencing in light of Booker.         The district court resentenced

to the identical terms of imprisonment it had previously imposed.

Both defendants have appealed, challenging their sentences.

          After Booker, a sentencing court is no longer bound by

the range prescribed by the sentencing guidelines.           United States

v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).             In a post-Booker

sentencing    such   as   those   at   issue,   the   district   court   must


                                   - 3 -
calculate the appropriate guidelines range, consider that range in

conjunction with other relevant factors under the guidelines and 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), and impose a sentence.

United States v. Green, 436 F.3d 449, 455-56 (4th Cir.), cert.

denied, 126 S. Ct. 2309 (2006).        We have observed that “specific

reference [at sentencing] to § 3553 [is] certainly not required.”

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).          A

post-Booker sentence must be “within the statutorily prescribed

range and . . . reasonable.”    Hughes, 401 F.3d at 546-47 (citations

omitted).   “[A] sentence within the properly calculated Guidelines

range . . . is presumptively reasonable.”       Green, 436 F.3d at 457

(internal quotation marks and citation omitted); see Rita v. United

States, 127 S. Ct. 2456 (2007).

            Jeffrey Lee Gore (No. 06-5107) asserts the district court

erroneously applied a two-level firearm enhancement pursuant to

U.S. Sentencing Guidelines Manual (“USSG”) § 2D1.1(b)(1).         Gore’s

plea   agreement   stipulated   this    enhancement   was   appropriate,

however.    We therefore find Gore failed to demonstrate the factual

basis for the enhancement was clearly erroneous. Furthermore, Gore

asserts the length of his sentence was unreasonable.         A sentence

may be unreasonable for both substantive and procedural reasons.

United States v. Moreland, 437 F.3d 424, 434 (4th Cir.), cert.




                                 - 4 -
denied, 126 S. Ct. 2054 (2006).   We find Gore failed to rebut the

presumption that his within-guidelines sentence was reasonable.*

          Vander Moore Gore (No. 06-5116) asserts the drug quantity

for which he was held responsible at sentencing was erroneous,

leading the district court to assign an improper base offense level

of thirty-eight. Although we previously found the district court’s

judicial factfinding violated the Sixth Amendment under Booker, we

did so in the context of a mandatory sentencing guidelines scheme.

In contrast, when a district court treats the sentencing guidelines

as advisory, it may find facts supporting enhancements using the

preponderance of the evidence standard.      See United States v.

Morris, 429 F.3d 65, 72 (4th Cir. 2005), cert. denied, 127 S. Ct.

121 (2006).   We conclude Gore failed to demonstrate the district

court’s factual finding was clearly erroneous.   See   United States

v. Hampton, 441 F.3d 284, 287 (4th Cir. 2006).



     *
      Gore contends the district court’s remark at his initial
sentencing hearing that a 360-month sentence was “a lot of time .
. . more than enough in this particular case” demonstrates this
term of imprisonment is unreasonable. At the resentencing hearing,
the district court clarified it made this statement “in an entirely
different ballpark as far as sentencing was concerned” and
reflected the statement was inspired by “[its] personal feelings at
that time” on how the sentencing guidelines were calculated. The
district court offered Gore ample opportunity to demonstrate how a
sentence below the guidelines range would be appropriate, and the
transcript of the resentencing hearing reflects the court
considered these arguments but ultimately rejected them. Although
Gore claims the district court’s consideration of the relevant
sentencing factors was insufficient, we note the district court
need not “robotically tick through § 3553(a)’s every subsection.”
Johnson, 445 F.3d at 345.

                              - 5 -
              Accordingly, we affirm both Jeffrey Lee Gore’s and Vander

Moore Gore’s sentences. We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                  AFFIRMED




                                     - 6 -